DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 and 3 on 05/11/2021. 

Response to Arguments
Applicant's arguments filed on 05/11/2021 have been fully considered but they are not persuasive. 
Applicant (1) objects against the 112(f) claim interpretation presented in the Final Rejection mailed on 01/27/2021 and (2) argues that Elsner does not teach the resin composition claimed.   

As to (1), Applicant argues the 112(f) interpretation of the terms “resin feeder,” “fiber feeder,” "impregnator", "curing accelerator", and "transporter" as recited in Claim 1. Applicant argues none of the identified terms should be interpreted as means-plus-function limitations. 

Applicant’s arguments were fully considered but were not found persuasive. 

Examiner notes: “Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function'" (MPEP 2181.I). 


Furthermore, a “feeder” of resin and fiber is not a structural term, but rather a generic placeholder. Examiner notes a generic placeholder is simply a term that serves as a substitute for the term "means,” and “feeder” would simply be a substitute for “means to feed.” Additionally, MPEP 2181.I(A) explains “a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function." Examiner notes “feeder” does not limit the scope of the claim to any specific manner or structure for performing the claimed function. 

Examiner notes the pending claims are interpreted under 35 U.S.C. 112(f), which states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof."  The claim interpretation under 35 U.S.C. 112(f) is not a rejection. 

As to (2), Applicant argues Elsner does not teach the resin composition claimed. Applicant argues Elsner is a necessary parameter of at least the curing accelerator, 
Examiner respectfully disagrees. Elsner teaches an apparatus for continuously manufacturing glass fiber-reinforced modules of synthetic resin, the apparatus (Figure 1), comprising: 
a fiber feeder (item 5);
a resin composition feeder (item 2);
an impregnator (item 6); 
a curing accelerator (item 4);
a transporter configured to relatively move the fiber feeder, the resin composition feeder, the impregnator, and the curing accelerator in the first direction (item 1 and Column 6, Lines 1-27), 
whereby the fiber feeder moves fibers to a lamination area that is long in a first direction, the resin composition feeder moves a resin composition to the lamination area, the impregnator mixes the fibers with the resin composition, and the curing accelerator reduces curing time for the resin composition (Column 3, Line 65-Column 4, Line 27).
A recitation of intended use of the claimed invention (e.g., a curing accelerator configured to irradiate at least one photoabsorptive component in the resin composition) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The claimed curing accelerator is being interpreted as a source of thermal energy [0132]-[0136], and Elsner teaches a heating device comprising resistance heating elements (Col 3, Ln 72-Col 4, Ln 3). Given that the instant claimed curing accelerator is identical to the heating device comprising resistance heating elements, the heating device of Elsner would be capable of performing the intended use, thereby meeting the claim. 
Similarly, while Elsner does not explicitly teach the resin composition contains an epoxy resin (A), cyanate resin (B), and (C) an aromatic amine curing agent; and (D) at least one photoabsorptive component, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim” (see MPEP § 2115).
. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations present in claim 1 are:

“a resin composition feeder configured to feed a resin composition to the lamination area;”
“an impregnator configured to impregnate the fibers fed to the lamination area with the resin composition;”
“a curing accelerator configured to accelerate curing of the resin composition fed to the lamination area while the fibers fed in the lamination area are being tensioned;” and
“a transporter configured to relatively move the fiber feeder, the resin composition feeder, the impregnator, and the curing accelerator in the first direction with respect to the lamination area.” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The recited resin feeder will be interpreted as an ejecting unit that includes a storage tank and nozzle (Figure 1A-1D and [0046]).
The recited fiber feeder will be interpreted as a source of fiber   (Figure 1A-1D and [0127]-[0130]). 
The recited impregnator will be interpreted as rovings, guide rollers, and a roller (Figure 8 and [0123]).

The recited transporter will be interpreted to include a belt drive, roller, and motor attached to the table [0138]-[0140]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsner (US 3,689,343).
Regarding claim 1, Elsner teaches an apparatus for continuously manufacturing glass fiber-reinforced modules of synthetic resin, the apparatus (Figure 1), comprising: 
a fiber feeder (item 5);
a resin composition feeder (item 2);
an impregnator (item 6); 
a curing accelerator (item 4 and Col 3, Ln 73- Col 4, Ln 3);
a transporter configured to relatively move the fiber feeder, the resin composition feeder, the impregnator, and the curing accelerator in the first direction (item 1 and Column 6, Lines 1-27), 
whereby the fiber feeder moves fibers to a lamination area that is long in a first direction, the resin composition feeder moves a resin composition to the lamination area, the impregnator mixes the fibers with the resin composition, and the curing 

While Elsner does not explicitly teach the resin composition contains an epoxy resin (A), cyanate resin (B), and an aromatic amine curing agent that is liquid at 25 degrees Celsius, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim” (see MPEP § 2115).
	Given that the apparatus of Elsner is identical the instant apparatus, the instant apparatus of Elsner would be capable of utilizing a resin composition that contains an epoxy resin (A), cyanate resin (B), and an aromatic amine curing agent that is liquid at 25 degrees Celsius. 
 
Regarding claim 2, Elsner teaches the apparatus as applied to claim 1. 
While Elsner does not explicitly teach the resin composition contains epoxy that contains 20 to 100% by mass of an epoxy compound represented by formula (1), expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim (see MPEP § 2115). Given that the structure of the apparatus of Elsner is identical to the claimed structure, it is obvious that the apparatus of Elsner would be capable of utilizing the recited composition. 

Regarding claims 3, Elsner teaches the apparatus as applied to claim 1.
While Elsner does not explicitly teach the resin composition contains a photoabsorptive component in an amount between 0.001% to 1.000%, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim. (see MPEP § 2115). Given that the structure of the apparatus of Elsner is identical to the claimed structure, it is obvious that the apparatus of Elsner would be capable of utilizing the recited composition. 



Regarding claim 13, Elsner teaches the apparatus as applied to claim 2.
While Elsner the acceleration of curing of the resin composition is performed while continuously moving the lamination area, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim. (see MPEP § 2115). Given that the structure of the apparatus of Elsner is identical to the claimed structure, it is obvious that the apparatus of Elsner would be capable of curing of the resin composition while continuously moving the lamination area. 

Regarding claim 14, Elsner teaches the apparatus as applied to claim 1, wherein the lamination area is a top surface side of an item (Figure 1, item P and Column 3, Line 65- Column 4, Line 4). 
While Elsner does not explicitly teach the item is manufactured through a process of molding (i.e., a molded item), Examiner notes the pending claims are an apparatus claims and the method of manufacturing the components of the apparatus or the material worked upon does not impart patentability. 

	Regarding claim 15, Elsner teaches the apparatus as applied to claim 3, wherein the curing accelerator emits activation energy (Column 3, Line 73-Column 4, Line 3).

Regarding claim 16, Elsner teaches the apparatus as applied to claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim are provisionally rejected on the ground of nonstatutory double patenting over claim 1-4 of copending Application No. 15580566. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 15580566 claims an apparatus comprising a fiber feeder, resin composition feeder, curing accelerator, an impregnator, and a transporter, when the transporter relatively moves the fiber feeder, the resin composition feeder, the impregnator, and the curing accelerator in the first direction.
	While Application No. 15580566 does not recite utilizing a specific resin composition or elements within the composition as recited in claims 1, 2, and 3 of the instant application, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim. Given that the structure of the apparatus as claimed in Application No. 15580566 is identical to the claimed structure, it is obvious that the apparatus of Application No. 15580566 would be capable of utilizing the recited composition. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742